Grice, Justice.
This appeal is from an adverse ruling upon a petition seeking the writ of habeas corpus. The enumeration of errors was not filed within 20 days from the docketing of the case in this court, as required by Rules 14 and 20 of this court. Since the appellant has failed to comply with these rules and no providential cause has been shown, the appeal is

Dismissed.


All the Justices concur.

Submitted February 9, 1970
Decided February 19, 1970.
Frank J. Pressley, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Assistant Attorney General, Charles B. Merrill, Jr., for appellee.